Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group 2: Claims 8-18 (product container), Species I: Figures 4-5, Paragraph [49]: includes a container 1 and a ring 10 (with claims 1-7 and 19-20 withdrawn) in the reply filed on 11/02/2021 is acknowledged. “The traversal is on the ground(s) that: This is clearly a ridiculous over-reach to excessively narrow the scope, well beyond any restriction actually permitted by the MPEP. To be clear, Applicant's representative is a former USPTO patent examiner, and throughout his career, Applicant's representative has never seen such a granular and disrespectful species restriction.” and “This level of ridiculous granular specificity is far outside the scope of any MPEP-acceptable restriction, and is a clear effort to shirk Examiner's responsibility to perform a minimum level of patent search breadth for applicant's disclosed invention.”.  This is not found persuasive because the separate species are based on the structural difference shown under the Specification; therefore, examiner maintains the 08/02/2021 Restriction Requirement.  The requirement is still deemed proper and is therefore made FINAL.  
According to the Amendments to the claims filed on 11/02/2021 and a telephone interview on 03/15/2022, claim 21-29 has /have been added, claims 13-15 has /have withdrawn.  Accordingly, claims 1-29 are pending in the application with claims 1-7, 13-15 and 19-20 withdrawn.  An action on the merits for claims 8-12, 16-18 and 21-29 are as follow.
Claim Objections
Claims 1-11 are objected to because of the following informalities:  
Suggest changing each Claim with proper size, spacing and lines spacing; please see details under MPEP 42.6 Filing of documents, including exhibits; service.
Appropriate correction is required.
Claim Rejections - 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-12 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 recites the limitation “a third height that is not between the first height and the second height” in line 6 is a negative limitation.  Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims.   Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement (see MPEM 2173.05(i)).
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 8-12, 16-18 and 21-29 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitation “the product” in line 18. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required.
Claim 8 recites the limitation “an at least one internal flow feature extending from the sidewall to create eddy currents” in line 22, rendering the claim indefinite. Eddy currents are loops of electrical current induced within conductors by a changing magnetic field in the conductor according to Faraday's law of induction. It is unclear how can any internal flow feature create eddy currents?  Appropriate correction/ clarification is required.
Claim 16 recites the limitation “the conductive element” in line 5, rendering the claim indefinite. It is unclear what the relation between this “the conductive element” and a first electrically conductive element as mentioned in line 2 are? For examination purposes, examiner interprets “the conductive element” as “any element”.
Claim 17 recites the limitation “the conductive element” in line 5, rendering the claim indefinite. It is unclear what the relation between this “the conductive element” and a first electrically conductive element as mentioned in line 2 are? For examination purposes, examiner interprets “the conductive element” as “any element”.
Claim 21 recites the limitation “the container” in line 3 and other places. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner interprets “the container” as “anything”.
Claim 21 recites the limitation “the first portion” in line 5. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required.
Claim 21 recites the limitation “the sidewall” in line 5. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required.
Claim 21 recites the limitation “the induction coil” in line 9 and other places, rendering the claim indefinite. It is unclear what the relation between this “the induction coil” and at least one helically wound induction coil as mentioned in line 4 are? For examination purposes, examiner interprets “the induction coil” as “any element”.
Claim 21 recites the limitation “the electrically conductive closed loop element” in line 16, rendering the claim indefinite. It is unclear what the relation between this “the electrically conductive closed loop element” and at least a first electrically conductive closed loop element as mentioned in line 11 are? For examination purposes, examiner interprets “the electrically conductive closed loop element” as “anything”.
Claim 21 recites the limitation “a container” in line 18, rendering the claim indefinite. It is unclear what the relation between this “a container” and the container as mentioned in line 3 are? For examination purposes, examiner interprets “a container” as “anything”.
Claim 21 recites the limitation “the first height” in line 23. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required.
Claim 21 recites the limitation “the second height” in line 23. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required.
Claim 21 recites the limitation “an at least one internal flow feature extending from the sidewall to create eddy currents” in line 33, rendering the claim indefinite. Eddy currents are loops of electrical current induced within conductors by a changing magnetic field in the conductor according to Faraday's law of induction. It is unclear how can internal flow feature create eddy currents?  Appropriate correction/ clarification is required.
Claim 21 recites the limitation “the third height” in line 37. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required.
Claim 23 recites the limitation “the at least one electrically conductive closed loop” in line 2, rendering the claim indefinite. It is unclear what the relation between this “the at least one electrically conductive closed loop” and at least a first electrically conductive closed loop element as mentioned in line 11 of claim 21 are? For examination purposes, examiner interprets “the at least one electrically conductive closed loop” as “anything”.
Claim 23 recites the limitation “the closed loop” in line 3 and 4 respectively. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required.
Claim 24 recites the limitation “the container” in line 3 and other places. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/ clarification is required.
Claim 24 recites the limitation “the first portion” in line 5. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required.
Claim 24 recites the limitation “the sidewall” in line 5. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required.
Claim 24 recites the limitation “the first direction” in line 8. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required.
Claim 24 recites the limitation “the induction coil” in line 12, rendering the claim indefinite. It is unclear what the relation between this “the induction coil” and at least one helically wound induction coil as mentioned in line 4 are? For examination purposes, examiner interprets “the induction coil” as “any element”.
Claim 24 recites the limitation “a container” in line 14, rendering the claim indefinite. It is unclear what the relation between this “a container” and the container as mentioned in line 3 are? For examination purposes, examiner interprets “a container” as “anything”.
Claim 24 recites the limitation “a second portion” in line 17, rendering the claim indefinite. It is unclear what the relation between this “a second portion” and a second portion as mentioned in line 8 are? For examination purposes, examiner interprets “a second portion” as “any portion”.
Claim 24 recites the limitation “the first height” in line 19. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required.
Claim 24 recites the limitation “the second height” in line 19. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required.
Claim 24 recites the limitation “the temperature sensor” in last line. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required.
Claim 25 recites the limitation “at least one temperature sensor” in line 2, rendering the claim indefinite. It is unclear what the relation between this “at least one temperature sensor” and temperature sensor as mentioned in last line of claim 24 are? For examination purposes, examiner interprets “at least one temperature sensor” as “anything”.
Claim 25 recites the limitation “the electrically conductive element” in line 4. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner interprets “the electrically conductive element” as “any element”.
Claim 28 recites the limitation “the at least one electrically conductive closed loop” in line 2. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required.
Claim 29 recites the limitation “the flow feature” in line 1, rendering the claim indefinite. It is unclear what the relation between this “the flow feature” and an at least one internal flow feature as mentioned in last to the sixth line of claim 24 are? For examination purposes, examiner interprets “the flow feature” as “anything”.
The rest of the claims are also rejected because each claim depends on a rejected claim.  For the purpose of examination the suggest change will be assume unless otherwise state.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-12, 21-25 and 27-29 are rejected under 35 U.S.C. 102(a) (1)/ 102(a) (2) as being anticipated by Heczko (US 2015/0245421 A1).
Regarding Independent Claim 18, Heczko discloses a product container (container 502, [0225], Fig 50) for use with an inductive heating apparatus (Figs 4 and 50), the heating apparatus comprising a channel for maintaining the container in an operative position, the channel extending in a first direction (details in Fig 50), an induction coil (lower coil 5001a and upper coil 5001b, [0227], Fig 50) helically wound around the channel and extending between a first height and a second height in the first direction  (details in Fig 50), and a temperature sensor (temperature probe 5009b, [0227], Fig 50) configured to measure the temperature of the container at a third height that is not between the first height and the second height (see Fig 50), the container comprising: a bottom base (foot 507 and pushup 508, [0226], Fig 50);
a sidewall (sidewall of container 502 in Fig 50) extending from the bottom base to a top end, the sidewall comprising a first portion (the first portion- between 5001a and 5001b, Fig 50) and a second portion;
wherein the first portion of the sidewall being configured to be positioned between the
first height and the second height inside the channel (details in Fig 50) when the container is in the operative position, the first portion being configured to inductively couple with the induction coil (the first portion being configured to inductively couple with the induction coil 5001a and 5001b, Fig 50);
wherein the second portion of the sidewall being configured to extend in the first
direction beyond the area between the first height and the second height when the
container is in the operative position (details in Fig 50);
wherein the container is configured to enclose the product (beverage 505, [0226], Fig 50) inside of the sidewall between the bottom base and the top end (details in Fig 50);
wherein a length of the sidewall in the first direction is greater than the distance between the first height and the second height (details in Fig 50);
an at least one internal flow feature (inductively heatable elements 503a, 503b, [0225], Fig 50) extending from the sidewall to create eddy currents as the product is indirectly heated by the induction coil's coupling to the first portion of the sidewall (eddy currents… to heat inductively heatable element, [0075], Figs 4 and 50); and
an at least one read area on an outside surface of the second portion of the sidewall (read area on an outside surface of the second portion of the sidewall, Fig 50), the read area being positioned at the third height and configured to provide a
surface for the temperature sensor to obtain a temperature measurement (see read area being positioned at the third height in Fig 50).
Regarding Claims 9-12, Heczko discloses disclose the invention substantially as claimed and as discussed above; and further discloses: Claim 9, wherein at least a portion of the flow feature is positioned between the first height and the second height when the container is in the operative position (a highest portion of 503a and a lowest portion 503b is positioned between the first height and the second height, Fig 50).
Claim 10, wherein at least a portion of the flow feature is positioned outside of the first height and the second height when the container is in the operative position (a lowest portion of 503a and a highest portion 503b is positioned outside of the first height and the second height, Fig 50).
Claim 11, wherein the at least one read area is positioned on an outside surface of the flow feature (at least one read area is positioned on an outside surface of 503a and 503b, Fig 50).
Claim 12, wherein the flow feature is a groove extending radially inward from the sidewall of the container (542a of 503a, and 542b of 503b is a groove extending radially inward from the sidewall of the container 502, [0225], Fig 50).
Regarding Independent Claim 21, Heczko discloses a product heating system comprising: a heating apparatus comprising:
a channel configured to maintain the container (container 502, [0225], Fig 50) in an operative position (details in Fig 50);
an at least one helically wound induction coil (lower coil 5001a, [0227], Fig 50) configured to inductively couple to at least the first portion of the sidewall of the container when the container is in the operative position within the channel (details in Fig 50), the induction coil being shorter in height than the sidewall of the container (details in Fig 50);
wherein a second portion of the container sidewall extends in the first direction beyond the height of the induction coil when the container is in the operative position (details in Fig 50);
at least a first electrically conductive closed loop element (upper coil 5001b, [0227], Fig 50) positioned around the channel and encircling the container sidewall extending beyond the induction coil (5001b positioned around the channel and encircling the container sidewall extending beyond 5001a) when the container is in the operative position; and
at least one temperature sensor (temperature probe 5009b, [0227], Fig 50) positioned and configured to measure a temperature measurement of the container at a surface of the container on the opposite side of the electrically conductive closed loop element from the helically wound induction coil (5009b at a surface of the container 502 on the opposite side of 5001b from 5001a, Fig 50); and
a container comprising: a bottom base (foot 507 and pushup 508, [0226], Fig 50);
a sidewall (sidewall of container 502 in Fig 50) extending from the bottom base to a top end, the sidewall comprising a first portion (the first portion- between 5001a and 5001b, Fig 50) and a second portion;
wherein the first portion of the sidewall being configured to be positioned between the first height and the second height inside the channel (details in Fig 50) when the container is in the operative position, the first portion being configured to inductively couple with the induction coil (the first portion being configured to inductively couple with the induction coil 5001a and 5001b, Fig 50);	
wherein the second portion of the sidewall being configured to extend in the first
direction beyond the area between the first height and the second height when the
container is in the operative position (details in Fig 50);
wherein the container is configured to enclose the product (beverage 505, [0226], Fig 50) inside of the sidewall between the bottom base and the top end (details in Fig 50);
wherein a length of the sidewall in the first direction is greater than the distance between the first height and the second height (details in Fig 50);
an at least one internal flow feature (inductively heatable elements 503a, 503b, [0225], Fig 50) extending from the sidewall to create eddy currents as the product is indirectly heated by the induction coil's coupling to the first portion of the sidewall (eddy currents… to heat inductively heatable element, [0075], Figs 4 and 50); and
an at least one read area on an outside surface of the second portion of the sidewall (read area on an outside surface of the second portion of the sidewall, Fig 50), the read area being positioned at the third height and configured to provide a
surface for the temperature sensor to obtain a temperature measurement (see read area being positioned at the third height in Fig 50).
Regarding Claims 22-23, Heczko discloses disclose the invention substantially as claimed and as discussed above; and further discloses: Claim 22, wherein the flow feature (inductively heatable elements 503a, 503b, [0225], Fig 50) is positioned so that when the container is in the operative position, at least a first portion of the flow feature is positioned between the first height and the second height (a highest portion of 503a and a lowest portion 503b is positioned between the first height and the second height, Fig 50) and at least a second portion of the flow feature is positioned outside of the first height and the second height (a lowest portion of 503a and a highest portion 503b is positioned outside of the first height and the second height, Fig 50).
Claim 23, wherein the heating apparatus further comprises a switch (switch 104, [0183], Figs 38 and 49) positioned along the at least one electrically conductive closed loop, wherein when the switch is closed, the closed loop provides a continuous electrical path and when the switch is open the electrical continuity of the closed loop is broken (switch 104 is pressed to initiate a heating cycle, [0183]).
Regarding Independent Claim 24, Heczko discloses a product heating system comprising: a heating apparatus (Figs 4 and 50) comprising:
a channel configured to maintain the container (container 502, [0225], Fig 50) in an operative position (details in Fig 50);
an at least one helically wound induction coil (lower coil 5001a, [0227], Fig 50) configured to inductively couple to at least the first portion of the sidewall of the container (5001a inductively couple to at least the first portion of the sidewall of 502, Fig 50) when the container is in the operative position within the channel, the induction coil being shorter in height than the sidewall of the container (see Fig 50);
wherein a second portion of the container sidewall extends in the first
direction beyond the height of the induction coil when the container is in the
operative position (details in Fig 50); and
at least a first electrically conductive element (upper coil 5001b, [0227], Fig 50) positioned around the channel and encircling the container sidewall extending beyond the induction coil when the container is in the operative position (details in Fig 50); and
a container comprising: a bottom base (foot 507 and pushup 508, [0226], Fig 50);
a sidewall (sidewall of container 502 in Fig 50) extending from the bottom base to a top end, the sidewall comprising a first portion (the first portion- between 5001a and 5001b, Fig 50) and a second portion;
wherein the first portion of the sidewall being configured to be positioned between the first height and the second height inside the channel (details in Fig 50) when the container is in the operative position, the first portion being configured to inductively couple with the induction coil (the first portion being configured to inductively couple with the induction coil 5001a and 5001b, Fig 50);
wherein the second portion of the sidewall being configured to extend in the first
direction beyond the area between the first height and the second height when the
container is in the operative position (details in Fig 50);
wherein the container is configured to enclose the product (beverage 505, [0226], Fig 50) inside of the sidewall between the bottom base and the top end (details in Fig 50); 
wherein a length of the sidewall in the first direction is greater than the distance between the first height and the second height (details in Fig 50);
an at least one internal flow feature (inductively heatable elements 503a, 503b, [0225], Fig 50) extending from the sidewall to create eddy currents as the product is indirectly heated by the induction coil's coupling to the first portion of the sidewall (eddy currents… to heat inductively heatable element, [0075], Figs 4 and 50); and
an at least one read area on an outside surface of the second portion of the sidewall (read area on an outside surface of the second portion of the sidewall, Fig 50), the read area being positioned at the third height and configured to provide a
surface for the temperature sensor to obtain a temperature measurement (see read area being positioned at the third height in Fig 50).
Regarding Claim 25 and 27-29, Heczko discloses disclose the invention substantially as claimed and as discussed above; and further discloses: 
Claim 25, wherein the heating apparatus further comprises at least one temperature sensor (temperature probe 5009a, [0227], Fig 50) positioned and configured to measure the temperature of the second portion of the container sidewall extending in the first direction from the induction coil beyond the electrically conductive element (5009a configured to measure the temperature of the second portion of the container sidewall extending in the first direction from the induction coil beyond the electrically conductive element, Fig 50).
Claim 27, wherein the at least first electrically conductive element of the heating apparatus is a closed loop encircling the channel (upper coil 5001b is a closed loop encircling the channel, [0227], Fig 50).
Claim 28, wherein the heating apparatus further comprises a switch (switch 104, [0183], Figs 38 and 49) positioned along the at least one electrically conductive closed loop, wherein when the switch is closed, the closed loop provides a continuous electrical path and when the switch is open the electrical continuity of the closed loop is broken (switch 104 is pressed to initiate a heating cycle, [0183]).
Claim 29, wherein the flow feature (inductively heatable elements 503a, 503b, [0225], Fig 50) is positioned so that when the container is in the operative position, at least a first portion of the flow feature is positioned between the first height and the second height (a highest portion of 503a and a lowest portion 503b is positioned between the first height and the second height, Fig 50) and at least a second portion of the flow feature is positioned outside of the first height and the second height (a lowest portion of 503a and a highest portion 503b is positioned outside of the first height and the second height, Fig 50).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heczko (US 2015/0245421 A1).  
Regarding Claim 18, Heczko discloses disclose the invention substantially as claimed and as discussed above; except, Claim 18.
 Heczko further teaches Claim 18, heating apparatus comprises a motor (motor 3920, [0186], Fig 39) configured to rotate or otherwise create motion in an apparatus engagement feature (3920 engages gear 3921 on cradle 3803, [0186], Fig 41), and the container further comprising a container engagement feature configured to engage the apparatus engagement feature (container engagement feature- gear 3921 and bottom section 3923 on cradle 3803, [0186], Fig 41), and wherein the engagement between the container engagement feature and the apparatus engagement feature transfers the motion from the motor to the container (operative to rotate cradle 3803, [0186], Figs 39-41).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Heczko with Heczko’s further teaching in Figs 39-41 of wherein the heating apparatus further comprises a motor configured to rotate or otherwise create motion in an apparatus engagement feature, and the container further comprising a container engagement feature configured to engage the apparatus engagement feature, and wherein the engagement between the container engagement feature and the apparatus engagement feature transfers the motion from the motor to the container; because Heczko teaches, in Para. [0196] of providing an excellent agitate apparatus to achieve a more uniform temperature distribution of consumable product.


Allowable Subject Matter
Regarding claims 16-17 and 26: The following is a statement of reasons for the indication of allowable subject matter:
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.  The prior art of record by itself or in combination does not disclose the limitations under Claim 16: wherein the heating apparatus further comprises a first electrically conductive element positioned around the channel and encircling the container sidewall above the second height and shielding the container sidewall above the second height from experiencing direct heating from the induction coil, and the read area is positioned on the opposite side of the conductive element from the induction coil; and there is no motivation found to modify the prior art to obtain the claimed limitations.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.  The prior art of record by itself or in combination does not disclose the limitations under Claim 17: wherein the heating apparatus further comprises a first electrically conductive element positioned around the channel and encircling the container sidewall above the second height and shielding the container sidewall above the second height from experiencing direct heating from the induction coil, and the flow feature is positioned on the opposite side of the conductive element from the induction coil; and there is no motivation found to modify the prior art to obtain the claimed limitations.
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.  The prior art of record by itself or in combination does not disclose the limitations under Claim 26: the heating apparatus further comprises a second electrically conductive element positioned around the channel and encircling the third portion of the container sidewall that extends beyond the induction coil in the second direction between the induction coil and the bottom base; and there is no motivation found to modify the prior art to obtain the claimed limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, supervisor Ibrahime Abraham can be reached on 571/270-5569, or supervisor Kosanovic Helena can be reached on 571/272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761